     Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 1 of 9 Page ID #:280

 1    Jeffrey T. Bell (SBN 184876)
      Rick Ma (SBN 306994)
 2    Law Offices of Jeffrey T. Bell
      11001 Valley Mall, Suite 300
 3    El Monte, California 91731
      Telephone: (626) 280-8787 | Fax: (626) 226-5699
 4    Service@jtblawyer.com
 5    Attorney for Plaintiff
      Aliquantum International, Inc.
 6
 7
                                       UNITED STATES DISTRICT COURT
 8
                                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    ALIQUANTUM INTERNATIONAL, INC.                         Civil Action No.: 5:18-cv-02578-GW (GJSx)

11                 Plaintiff,                                DECLARATION OF RICK MA FOR
                                                             ATTORNEY FEES
12           vs.
                                                             Hearing:
13                                                           Date: June 6, 2019
      VIVID ORANGE CORPORATION; DOES 1 –                     Time: 8:30am
14    100, INCLUSIVE;                                        Department: 9D
15                 Defendants.                               The Honorable George H. Wu
                                                             Courtroom 9D
16
                                                             Complaint Filed: December 12, 2018
17
                                                             Trial Date:
18
19           I, Rick Ma, declare as follows:

20       1. I am an attorney at law duly licensed to practice in the State of California and before this Court. I

21    am an associate in the law firm of the Law Offices of Jeffrey T. Bell, attorneys of record for Plaintiff,

22    Aliquantum International, Inc. (“Aliquantum”). I have personal knowledge of the facts stated herein, and

23    if called as a witness, would competently testify thereto.

24       2. After Defendant Vivid Orange Corp. (“Vivid Orange”) failed to respond to the summons and

25    complaint, Aliquantum incurred attorneys’ fees and recoverable costs in the amount of $8,078.41. A true

26    and correct copy of the timesheet is attached as Exhibit “A”.

27       3. In addition, I have also attempted to resolve this matter informally with Vivid Orange after the

28    motion for default judgment heard before this Court on May 23, 2019. After the hearing on May 23,
                                                  -- 1 --
                                          DECLARATION OF RICK MA
     Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 2 of 9 Page ID #:281

 1    2019, I spoke to Mr. Shen, the owner of Vivid Orange about resolving the matter in exchange for a list

 2    of documentation.

 3       4. I sent Mr. Shen an e-mail requesting the documents with a deadline to respond by May 29, 2019.

 4    to date he has yet to respond to my e-mail. A true and correct copy of the e-mail is attached as Exhibit B.

 5           I declare under penalty of perjury under the laws of the United States of America and the state of

 6    California that the foregoing is true and correct.

 7
      Executed on May 30, 2019 in El Monte, California.
 8
 9
10                                                   By:__________________________________
11                                                         Rick Ma

12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
                                                  -- 2 --
                                          DECLARATION OF RICK MA
Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 3 of 9 Page ID #:282




                   EXHIBIT A
  Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 4 of 9 Page ID #:283


Start Date   Task Title                                                   Duration
                                                                               Rate Total
  01/08/19   Prepare Letter to Chichen regarding Service of Process        0.3 $350    $93.45
  01/28/19   Prepare Request to Enter Default                              0.4 $350   $127.00
  01/28/19   Prepare Request to Enter Default                              0.2 $350    $71.50
  01/28/19   Prepare Request to Enter Default                              0.3 $350   $103.43
  02/04/19   Prepare Followup E-mail to Chichen Shen                       0.7 $350   $258.90
  02/17/19   E-Filing Costs                                                                $0.50
  02/26/19   E-Filing Costs                                                                $1.10
  02/26/19   E-Filing Costs                                                                $0.10
  02/26/19   Researched Procedure of Filing Default Judgment               1.0   $350    $343.10
  02/26/19   Reviewed E-mails for Vivid Orange                             0.3   $350    $114.14
  02/26/19   Research for Default Judgment                                 0.4   $350    $135.72
  02/26/19   Research for Default Judgment                                 0.6   $350    $202.79
  02/26/19   Research for Default Judgment                                 0.2   $350     $73.72
  02/26/19   Research for Default Judgment                                 1.2   $350    $404.33
  02/26/19   Prepare Default Judgment                                      0.9   $350    $303.62
  02/27/19   E-Filing Costs                                                                $0.10
  02/27/19   Prepare Default Judgment                                      0.2   $350     $56.34
  02/27/19   Research for Default Judgment                                 0.2   $350     $73.02
  02/27/19   Prepare Default Judgment                                      1.1   $350    $391.48
  02/28/19   Prepare Default Judgment                                      0.3   $350     $89.46
  02/28/19   Prepared Declaration of Wayne for Default Judgment            1.2   $350    $415.12
  02/28/19   Prepared Declaration of Wayne for Default Judgment            0.6   $350    $195.49
  03/01/19   Prepared Declaration of Wayne for Default Judgment            0.4   $350    $132.13
  03/01/19   Prepare Default Judgment                                      0.4   $350    $128.71
  03/04/19   Prepare Default Judgment                                      0.5   $350    $167.61
  03/04/19   Prepare Default Judgment                                      0.1   $350     $45.67
  03/05/19   E-Filing Costs                                                                $0.10
  03/05/19   E-Filing Costs                                                                $1.00
  03/05/19   Prepare Default Judgment                                         2.0 $350   $716.80
  03/05/19   Prepare Default Judgment                                         0.5 $350   $165.09
  03/05/19   Prepare Default Judgment                                         0.4 $350   $144.47
  03/05/19   Prepare Proposed Judgment for Default Judgment                   0.7 $350   $231.80
  03/08/19   Prepared and Reviewed Declaration of Julie Huang for Default Judgment
                                                                              0.6 $350   $208.10
  03/08/19   Prepared Personal Declaration for Default Judgment               0.8 $350   $283.59
  03/22/19   E-Filing Costs                                                                $0.20
  03/22/19   Research Issues for Default Judgment                          0.7   $350    $234.76
  03/22/19   Researched Procedure of Filing Default Judgment               0.2   $350     $72.43
  03/22/19   Prepare Order to File under Seal                              0.3   $350    $112.36
  03/22/19   Prepare Order to File under Seal                              0.1   $350     $31.60
  03/22/19   Prepare Order to File under Seal                              0.3   $350     $88.86
  03/22/19   Prepare Order to File under Seal                              0.5   $350    $190.27
  03/22/19   Researched Procedure of Filing Default Judgment               0.8   $350    $282.04
  03/22/19   Researched Procedure of Filing Default Judgment               0.3   $350    $110.43
  03/28/19   Review Order to File under Seal                               0.2   $350     $60.47
  03/28/19   Review Order to File under Seal                               0.4   $350    $150.01
  03/28/19   Filing Motion for Default Judgment                            0.7   $350    $236.05
  04/29/19   E-Filing Costs                                                                $0.60
  04/30/19   E-Filing Costs                                                                $0.30
  05/22/19   E-Filing Costs                                                                $0.30
  05/22/19   Reviewed Case Documents in Preparation for Default Hearing    0.4 $350   $128.23
  05/23/19   Attended Default Hearing                                      2.0 $350   $700.00
                                                                               TOTAL $8,078.41
Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 5 of 9 Page ID #:284




                    EXHIBIT B
  Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 6 of 9 Page ID #:285
                                                                  Thursday, May 30, 2019 at 9:01:18 AM Paciﬁc Daylight Time

Subject: Re: AQI v. Vivid Orange - Requested Documents
Date:     Thursday, May 30, 2019 at 8:34:08 AM Paciﬁc Daylight Time
From:     Rick Ma <rick@jtblawyer.com>
To:       hello2orange@gmail.com <hello2orange@gmail.com>
Category: ATTORNEY

Mr. Shen:

This e-mail is to conﬁrm that we have given you the opportunity to set aside the default by providing the
requested documents. Instead, you have chosen to ignore my e-mails much like you have in the past.

Best regards,


Rick Ma
--
Rick Ma | Attorney
Law Offices of Jeffrey T. Bell
11001 Valley Mall, Suite 300
El Monte, California 91731
T: 626.280.8787 | F: 626.226.5699

This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
addressed. This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute, or copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended recipient you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is strictly prohibited.

Any advice in this email is for information purposes only. The content of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result of e-mail transmission.




From: Rick Ma <rick@jtblawyer.com>
Date: Thursday, May 23, 2019 at 6:15 PM
To: "hello2orange@gmail.com" <hello2orange@gmail.com>
Subject: AQI v. Vivid Orange - Requested Documents

Mr. Shen:

A[er today’s hearing, we are reques]ng the following documents from you:

    1.   An onhand inventory report;
    2.   Your business bank statements from 2015-2019;
    3.   All purchase invoices from 2015 to present;
    4.   Vivid Orange’s corporate tax returns from 2015 to present; and
    5.   Vivid Orange’s proﬁt and loss standard.

In addi]on, we will need the following informa]on from you:


                                                                                                                                         Page 1 of 2
  Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 7 of 9 Page ID #:286


    1. A list of all your distributors and suppliers, including contact informa]on; and
    2. The name and address of your CPA

Please have the documents and informa]on sent to us by Wednesday, May 29, 2019. At this ]me, I would
also ask you to refrain from discussing these mabers with any third persons unless explicitly necessary.

Best regards,


Rick Ma
--
Rick Ma | Attorney
Law Offices of Jeffrey T. Bell
11001 Valley Mall, Suite 300
El Monte, California 91731
T: 626.280.8787 | F: 626.226.5699

This e-mail and any files transmitted with it are confidential and intended solely for the use of the individual or entity to whom they are
addressed. This message contains confidential information and is intended only for the individual named. If you are not the named
addressee you should not disseminate, distribute, or copy this e-mail. Please notify the sender immediately by e-mail if you
have received this e-mail by mistake and delete this e-mail from your system. If you are not the intended recipient you are notified that
disclosing, copying, distributing, or taking any action in reliance on the contents of this information is strictly prohibited.

Any advice in this email is for information purposes only. The content of this email is limited to the matters specifically addressed herein
and may not contain a full description of all relevant facts or a complete analysis of all relevant issues or authorities.

Internet communications are not assured to be secure or clear of inaccuracies as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that are
present in this email, or any attachment, that have arisen as a result of e-mail transmission.




                                                                                                                                         Page 2 of 2
     Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 8 of 9 Page ID #:287

 1                                      PROOF OF SERVICE
                           STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 2
 3           I am employed in Los Angeles County, State of California. I am over the age of 18 years and I
      am not a party to the within action. My business address is 11001 Valley Mall, Suite 300, El Monte,
 4    California, 91731.

 5            On May 30, 2019, I served the forgoing documents(s) entitled:
      DECLARATION OF RICK MA
 6    upon the following parties in this action by placing a true and correct copy of the document(s), enclosed
 7    in a sealed envelope or package, addressed as follows:
                                         SEE ATTACHED SERVICE LIST
 8    [ X ] BY MAIL: I placed the envelope with postage fully prepaid for collection and mailing,
      following our ordinary business practice. I am readily familiar with this business’s practice for
 9    collecting and processing of correspondence for mailing. On the same day that the correspondence is
      placed for collection and mailing, it is deposited in the ordinary course of business with the United
10
      States Postal Service at El Monte, California.
11
      [ ] BY OVERNIGHT DELIVERY: I enclosed the document(s) in an envelope or package provided
12    by the overnight delivery carrier with postage fully prepaid and placed the envelope or package for
      collection and mailing following our ordinary business practice. I am readily familiar with this
13    business’s practice for collecting and processing of correspondence for overnight mailing. On the same
      day that the correspondence is placed for collection and mailing, it is deposited in the ordinary course of
14
      business with the overnight carrier at El Monte, California.
15
      [ ] BY FACSIMILE: On today’s date, I caused such document(s) to be transmitted to the last
16    known facsimile telephone number of the addressee(s) on the ATTACHED SERVICE LIST, by use of a
      facsimile telephone number (626) 226-5699. The transmission was reported as complete and without
17    error. A transmission report was properly issued by the sending facsimile machine with a true and
      correct copy of said transmission report is attached hereto.
18
19    [ ] ELECTRONIC SERVICE: On today’s date, I caused such document(s) to be transmitted to the
      last known electronic address of the addressee(s) on the ATTACHED SERVICE LIST. The
20    transmission was reported as complete and without error. An electronic confirmation was issued for this
      transmission. The electronic service was by expressed agreement and/or by Court Order.
21
22    [ ] PERSONAL SERVICE: I personally delivered the document(s) or package to the addressee(s)
      on the ATTACHED SERVICE LIST.
23
      I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
24    correct.
25    Executed on May 30, 2019 at El Monte, California.
26
27                                                          By:__________________________________
                                                                  Melody Lu
28
                                                  -- 3 --
                                          DECLARATION OF RICK MA
     Case 5:18-cv-02578-GW-GJS Document 19 Filed 05/30/19 Page 9 of 9 Page ID #:288

 1                                            SERVICE LIST

 2    Case Name: Aliquantum International v. Vivid Orange

 3    Case Number: 5:18-cv-02578-GW (GJSx)

 4
 5    Vivid Orange Corporation

 6    18186 Colima Road

 7    Rowland Heights, CA 91748

 8    Defendant Vivid Orange Corporation

 9
10
11

12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
                                              -- 4 --
                                      DECLARATION OF RICK MA
